Citation Nr: 1428022	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in San Antonio, Texas, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service, including during combat.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The Veteran experienced "chronic" symptoms of bilateral hearing loss in service.

4.  The Veteran has a current tinnitus disability.

5.  The Veteran's current tinnitus began during service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran asserts that he has a current bilateral hearing loss disability that began while serving in combat in the Republic of Vietnam.  Specifically, the Veteran contends that hazardous combat noise exposure, including exposure to gun and artillery fire, caused a current hearing loss disability that has been present since service in Vietnam.  See May 2014 Board hearing transcript at 5-10.

The Board finds that the Veteran sustained acoustic trauma in service, including during combat.  The Veteran has consistently stated that he served as a combat infantryman in Vietnam, where he was exposed to gun, artillery, mortar, mine, and rocket fire.  See id.; October 2011 VA Form 9; March 2010 VA Form 21-4138.  The DD Form 214 reflects receipt of the Combat Infantryman Badge, Republic of Vietnam Campaign Medal, and Vietnam Service Medal with three Bronze Service Stars.  Here, the Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes 38 C.F.R. § 3.385.  In February 2010, the Veteran underwent a VA audiology examination to assess complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
20
20
35
55
LEFT
15
25
15
30
65

These results establish a current bilateral hearing loss disability (audiometric test scores of 40 dB or greater in both ears) that meets the standards of 38 C.F.R. § 3.385.  In addition, the VA examiner specifically diagnosed bilateral sensorineural hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss disability were chronic in service.  The February 1970 service separation examination does not reflect a hearing loss disability for VA purposes at the time of the examination; however, a hearing loss disability at the time of service separation is not required to establish service connection.  Hensley, 5 Vet. App. at 159.  

The Veteran has consistently stated that symptoms of hearing loss began in service.  The October 2011 VA Form 9 reflects reported onset of hearing loss symptoms since Vietnam, and even before deployment while the Veteran was training for combat.  The Veteran also testified during the May 2014 Board hearing that bilateral hearing loss symptoms began in Vietnam, although symptomatology was somewhat masked by ringing in the ears.  See May 2014 Board hearing transcript at 9-10.  Service personnel records reflect combat service in four offensive and counteroffensive campaigns over approximately 12 months of deployment in Vietnam, and the Veteran testified to firing "thousands and thousands" of rounds with a weapon that was louder than the M-16 rifle that was used by most combat infantrymen.  See id. at 5.  According to the Veteran, such frequent noise exposure created ringing in the ears that made it difficult to identify the extent of hearing loss in service, though hearing difficulty was present.  See id. at 10.  

As noted above, the Board finds that the Veteran's statements and testimony regarding combat noise exposure are credible.  Similarly, the Board finds that the Veteran's statements and testimony regarding onset of hearing loss symptoms in service are competent and credible.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Thus, despite the absence of complaints, treatment, or symptoms of hearing loss in the service treatment records, the Board resolves all reasonable doubt in favor of the Veteran to find that symptoms of the current bilateral hearing loss disability were chronic in service so as to meet the criteria for presumptive service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that he has a current tinnitus disorder that is related to combat noise exposure in Vietnam.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, the Board finds that the Veteran has a current tinnitus disability.  During the February 2010 VA examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has repeated this complaint several times since initiating the claim for service connection for tinnitus in August 2009.  See October 2011 VA Form 9; May 2014 Board hearing transcript at 11.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, his statements establish a current tinnitus disability.

The Board next finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  During the May 2014 Board hearing, the Veteran testified that ringing in the ears began in service.  See id.  However, during the February 2010 VA examination, the Veteran reported that tinnitus symptoms began approximately two years after service.  The Veteran provided some explanation as to the discrepancy at the May 2014 Board hearing, describing how symptoms come and go, but that the disorder has been persistent since service.  See id.  The Board finds additional credibility for that statement in the January 2014 private medical treatment record, which indicates that the Veteran did not have current tinnitus complaints at the time of the examination.  

The September 2010 VA examination report indicates that the Veteran does not have a history of recreational noise exposure, or a medical history that includes ear infections, ear surgery, severe head injury, familial hearing loss or hearing aid use; however, the Veteran does have an occupational history of noise exposure during his career as a mechanic and truck driver.  Here, the Board finds that although the Veteran was exposed to noise in an occupational setting after service, the weight of the lay and medical evidence does not support a finding of an intercurrent cause of tinnitus.  

For these reasons, and even though the February 2010 VA examiner opined that the Veteran's tinnitus disorder is not related to military noise exposure, the Board finds that the weight of the evidence is in relative equipoise on the question of whether 

the Veteran's tinnitus disorder had its onset in service, that is, was incurred in service.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


